Citation Nr: 0614171	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  05-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1984 to June 
1988 and from November 1990 to June 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Denver 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for PTSD and assigned a 
50 percent rating, effective December 10, 2003.  The veteran 
disagreed with the 50 percent rating.  

The veteran testified at a February 2006 videoconference 
Board hearing.  At that time additional evidence was received 
from the veteran along with a waiver for initial RO review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran stated during his February 2006 hearing that his 
service-connected PTSD worsened over the last 2 years.  His 
mood and depression have become worse.  A January 2006 letter 
from a VA doctor indicated that in the past month the veteran 
had to resign from his job due to the increase in PTSD 
related anxiety and anger that his work caused.  He reported 
long periods of depression, his depression at times caused 
suicidal thoughts.  The last VA examination of record was in 
June 2004.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  Accordingly, the case should be returned to the RO 
for such an examination.  

The January 2006 letter from the veteran's physician also 
indicated that the veteran was still under VA care for his 
PTSD.  Since the claims file does not does not contain VA 
treatment records more recent than August 2005, there appears 
to be ongoing treatment records that have not been obtained.  
These records are constructively of record, and must be 
secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his underlying claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case also 
is remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran of a 
disability rating and an effective date for the award of 
benefits, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly this case is remanded for the following 
actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman, 
supra.  

2.  Records of VA treatment from August 
2005 to the present from the La Junta VA 
Clinic and the Denver VA Medical Center 
must be secured and associated with the 
veteran's claims file.

3.  The veteran should be scheduled for an 
appropriate VA examination, preferably 
with a psychiatrist, to determine the 
current nature and severity of his 
service-connected PTSD.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  The examiner should provide a 
detailed account of all of the veteran's 
current PTSD symptoms and assign a GAF 
score for PTSD with an explanation of the 
significance of the score.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  As the appeal is from the 
initial rating assigned with a grant of 
service connection, the RO should consider 
whether "staged ratings" might be 
appropriate.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






